DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending. 

Specification 

The disclosure is objected to because of the following informalities. The reference character “808” has been used to designate both a process step relating to venting gas from cathode chamber in Figure 8, an input gas on page 16, line 15 and an anode chamber outlet on page 17, line 3 of the specification. Appropriate correction is required. 

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “808” has been used to designate both a process step relating to venting gas from cathode chamber in Figure 8, an input gas on page 16, line 15 and an anode chamber outlet on page 17, line 3 of the specification. 

Further, the flow diagram in Fig. 8 appears to be missing some important steps, for example, electrochemically reducing CO2 and water in the input air to ionic carrier species, ionically 2 and water, and venting the CO2 and water generated at the anode.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “means for controlling fluid flow” and “temperature control unit” in claim 12. Because the claim limitation “means for controlling fluid flow” is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, viz., an HVAC system, one or more pumps and/or blowers, filter(s) and fans, as structure for controlling fluid flow, as described at page 5, lines 18-20, and at page 7, lines 27-29. Because the claim limitation “temperature control unit” is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, viz., a refrigeration unit, a dehumidifying unit, or an HVAC unit which involve heating and/or cooling and/or dehumidification to provide temperature control, as described at page 6, lines 19- 23, and at page 7, line 30, through page 8, line 1.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to 
Claim Objections

Claims 3, 9, and 14 are objected to because of the following informalities:  

Regarding claim 3, the correct form of Markush claim should be used. In line 3, “an ionic liquid comprising ions selected from a group comprising” should be amended to -- an ionic liquid comprising ions selected from the group consisting of --. 

Regarding claims 9 and 14, Applicant is advised that should claims 1 or 2 be found allowable, claims 9 and 14 will be respectively objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 9, and 17, while there is written description support for a gas-impermeable and ionic carrier species-transporting membrane there appears to be no written description support for the full scope of the limitation “an ion-transporting membrane.” A membrane which is not gas-impermeable and capable of transporting ionic carrier species would not be able to meet the purpose of the claimed invention.

Regarding claim 13, while there is written description support for at least one of the reduction catalyst layer and the oxidation catalyst layer comprising electrocatalysts having controlled particle size distribution, controlled crystal strain, controlled degree of oxidation, crystal orientation for significantly25 lower activation energy for CO2 reduction to a formate species or preferred crystallographic faceting, there appears to be no written description support for the limitation “at least one of the reduction catalyst layer and the oxidation catalyst layer comprises electrocatalysts having controlled size, strain, oxidation, crystal orientation, or preferred crystallographic faceting.” 

Regarding claim 18, while there is written description support for a partial pressure of carbon dioxide being in a range of 0.0004-1 bar and water is in a range of 30-100% relative humidity in the second output fluid and the second output fluid is directed to the second environment,” there appears to be no written description support for the limitation “wherein a partial pressure of carbon dioxide is in a range of 0.0004-1 bar and water is in a range of 30-100% relative humidity in the first output fluid and the first output fluid is directed to the controlled environment.” 

Claims 2-8 are rejected, because they also depend from the rejected claim 1. Claims 10-16 are rejected, because they also depend from the rejected claim 9. Claims 18 and 19 are rejected, because they also depend from the rejected claim 17. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As to claims 1, 9, and 17, the term “carrier species” has been indicated by the applicants in their communication dated 11/23/2020 to be different from the “ionic carrier species” obtained by reduction of carbon dioxide and water. However, since the specification does not provide direction on the type of carrier species and even the claims provide no indication of any relationship between “carrier species” and ionic liquids or non-aqueous solvents, it is unclear what type of carrier species are suitable for transporting different ionic carrier 

As to claim 13, it is unclear what is meant by size, strain, oxidation, crystal orientation or preferred crystallographic faceting of the electrocatalyst. No clear description of the terms “crystal orientation” and “preferred crystallographic faceting” has been provided in the specification.

Claims 2-8 are rejected, because they also depend from the rejected claim 1. Claims 10-16 are rejected, because they also depend from the rejected claim 9. Claims 18 and 19 are rejected, because they also depend from the rejected claim 17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), and as evidenced by international patent application publication no. WO 2016/122741 (hereinafter called Tour), and international patent application publication no. WO 2012/118065 (hereinafter called Umeda).

As to claims 1 and 9, Littau155 discloses in Fig. 4 an electrochemical device 25, comprising: a cathode chamber 28 (reads on a first electrode chamber) including an inlet 38 which receives an input fluid/gas from a first environment comprising first concentrations of carbon dioxide and water and an outlet 64 configured to deliver a first output fluid comprising second concentrations of carbon dioxide and water (see Fig. 4 and paragraph 0030); and an anode chamber 66 (reads on a second electrode chamber) with an outlet 66 configured to 

Littau155 further discloses in Fig. 6 an electrochemical device 77 comprising a reduction catalyst layer 47 in the cathode chamber (reads on first electrode chamber) which reduces carbon dioxide to carbon-containing ions (reads on ionic carrier species) (see Fig. 6 and paragraphs 0035 and 0037); an ion-transporting membrane 48 positioned between the anode chamber (reads on a second electrode chamber) and cathode chamber (reads on a first electrode chamber), the membrane 48 comprising ionic liquids (considered to be carrier species) (see paragraph 0040); and an oxidation catalyst layer 47 in anode chamber (reads on the second electrode chamber) which oxidizes the ionic carrier species to form carbon dioxide and water. Littau155 further discloses that the reduction catalyst layer 47 is formed of platinum (see paragraph 0035).

It was known in the art that a platinum catalyst is suitable for reduction of water to hydrogen (for example, Tour teaches in paragraph 0043 that platinum is the most active catalyst for the hydrogen evolution reaction which reduces water to hydroxyl ions and hydrogen gas). Similarly, it was known in the art that a platinum catalyst is suitable for oxidation of hydroxyl ions to water (for example, Umeda teaches in the “Anode” section on page 10, 3rd paragraph, that a platinum catalyst is suitable for oxidation of hydroxyl ions to water). Thus the prior art of record teaches that the platinum catalyst taught by Littau155 would be capable of also reducing water to hydroxyl ions and also oxidizing the hydroxyl ions back to water. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to configure the system taught by Littau155 by routine 

Since at least part of the carbon dioxide and water supplied to the cathode chamber gets reduced in the first chamber, the concentrations of carbon dioxide and water exiting the cathode chamber would be expected to be lower than the concentrations of carbon dioxide and water entering the cathode chamber.

As to claims 2, 3, and 14, Littau155 teaches claims 1 and 9, and Littau155 additionally teaches that the membrane is an ionic liquid, which is a non-aqueous electrolyte, including many listed as in claim 3, such as those including 1-butyl-1-methylpyrrolidinium, amides, 1-ethyl-3-methylimidazolium, sulfonates, acetates, and others (see Littau155 paragraphs 17, 19, and 20). 

As to claim 5, Littau155 teaches claim 1 and additionally teaches that the ionic liquid fills the intra-chamber space and its support pores in order to prevent transport of gas (see Littau155 paragraph 40).

As to claims 8, 10, and 11, Littau155 teaches claims 1 and 9 and additionally teaches that the device configuration is capable of outputting to a controlled environment. Further, it is noted that the first and the second environments are not positively recited, thus indicating that the first and the second environments are not required to be part of the device. 



As to claim 13, Littau155 teaches claim 9 and further teaches that the catalyst can be prepared as a layer having a particular sufficient quantity and thickness, which suggests the layer having controlled size (see Littau155 paragraph 42). 

As to claim 15, Littau155 teaches claim 9 and additionally teaches that the membrane has exemplary thickness of 400 microns (see Littau155 paragraph 44).

Claims 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), as shown for claims 1 and 9 above, and further in view of  US pre-grant patent publication no. 2009/0159456 (hereinafter called Littau456), and US patent no. 5,648,046 (hereinafter called Weibel).

Littau155 does not disclose that the device comprises at least one component or additive with biocidal properties, wherein the biocide component or additive is located in the membrane and comprises at least one of an ionic liquid with antimicrobial properties, an ionic liquid with a quaternary ammonium compound, and an electrolyte comprising at least one of a sodium azide additive, a potassium azide additive, a peroxide additive compound, a hypochlorite additive compound, and a perchlorite additive compound.



Weibel teaches a method and system for disinfecting air in ventilation ducts, using a non-poisonous and substantially non-volatile disinfectant, wherein the disinfectant used according to one embodiment of this invention is a quaternary ammonium compound (see Abstract; and column 2, lines 37-41). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 by having the ion-transporting membrane comprise quaternary ammonium groups which are biocidal components as taught by Littau456. The person with ordinary skill in the art would have been motivated to make this modification, because Weibel teaches that quaternary ammonium compounds are non-poisonous and substantially non-volatile disinfectants useful for disinfecting air in ventilation ducts (see Abstract; and column 2, lines 37-41).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), in view of international patent application publication no. WO 2017/005067 (hereinafter called Guibo), international patent application publication no. WO 2016/122741 (hereinafter called Tour), and international patent application publication no. WO 2012/118065 (hereinafter called Umeda).



Littau155 further discloses in the embodiment of Fig. 6 an electrochemical device 77 comprising a reduction catalyst layer 47 (for example, platinum) in the cathode chamber (reads on first electrode chamber) which reduces carbon dioxide to carbon-containing ions (reads on ionic carrier species) (see Fig. 6 and paragraphs 0035 and 0037); an ion-transporting membrane 48 positioned between the anode chamber (reads on a second electrode chamber) and cathode chamber (reads on a first electrode chamber), the membrane 48 comprising ionic liquids (considered to be carrier species) (see paragraph 0040); and an oxidation catalyst layer 47 (for example, platinum) in anode chamber (reads 

Littau155 does not disclose controlling water concentrations in a controlled environment, comprising feeding an input fluid comprising water to the cathode chamber, the reduction catalyst layer in the cathode chamber being configured to reduce water in the input fluid to form ionic carrier species; and the oxidation catalyst layer in the anode chamber being configured to oxidize the ionic carrier species to form water.

Guibo teaches an air purification apparatus with a dehumidification function (see Abstract), and further teaches that because of the problem of outdoor air pollution, people are less and less open for window ventilation, resulting in the problem of indoor air circulation and indoor humidity (see Background Technique section on page 3, 3rd paragraph).

Tour teaches in paragraph 0043 that platinum is the most active catalyst for the hydrogen evolution reaction which reduces water to hydroxyl ions and hydrogen gas.

Umeda teaches in the “Anode” section on page 10, 3rd paragraph, that a platinum catalyst is suitable for oxidation of hydroxyl ions to water.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Littau155 by using the platinum reduction catalyst in the cathode chamber taught by Littau155 to also reduce water rd paragraph). There would have been reasonable examine of success because Tour teaches in paragraph 0043 that platinum is the most active catalyst for the hydrogen evolution reaction which reduces water to hydroxyl ions and hydrogen gas, and Umeda teaches in the “Anode” section on page 10, 3rd paragraph, that a platinum catalyst is suitable for oxidation of hydroxyl ions to water.

Since at least part of the carbon dioxide and water supplied to the cathode chamber gets reduced in the first chamber, the concentrations of carbon dioxide and water exiting the cathode chamber would be expected to be lower than the concentrations of carbon dioxide and water entering the cathode chamber.

As to claims 18 and 19, Littau155 teaches claim 17 and Littau155 additionally teaches output gas from each of the outlets with an adjustable and controlled relative humidity which necessarily varies with partial pressure or carbon dioxide in the outlets as well, which are variable based on the operators desired values of the products, which may also be used for other applications (see Littau155 paragraphs 32 and 43). The prior art thus differs from the claims only through a difference of concentration of the species, which generally do not support patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality of the claimed concentration range (see MPEP 2144.05(II)(A)).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, -2, 23, and 24 of copending Application No. 15/880,780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims limit a broader scope of the invention of the reference applicant’s claims which thus read on the instant claims.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 11, 2nd paragraph, of their communication dated 11/23/2020 that Littau has not been shown to teach, or suggest, a reduction catalyst layer which reduces carbon dioxide and water to form ionic carrier species, an oxidation catalyst layer which oxidizes the ionic carrier species to form carbon dioxide and water, and an electrode chamber that delivers an output fluid comprising concentrations of carbon dioxide and water that are lower than the concentrations of carbon dioxide and water in the input fluid.  Applicants' arguments are not persuasive, because as shown above, platinum catalyst taught by Littau155 is suitable for reducing carbon dioxide to ionic species like carbonate ions in the cathode chamber and also for oxidizing carbonate ions back to carbon dioxide in the anode chamber. Also, the prior art of record teaches that the platinum catalyst taught by Littau155 would be capable of also reducing water to hydroxyl ions and also oxidizing the hydroxyl ions back to water. Further, since at least part of the carbon dioxide and water supplied to the cathode chamber gets reduced in the first chamber, the concentrations of carbon dioxide and water exiting the cathode chamber would be expected to be lower than the concentrations of carbon dioxide and water entering the cathode chamber.

Applicants further argue on page 11, 2nd paragraph, of their communication that Littau teaches that hydrogen is consumed as fuel for the reactions. While Littau teaches separating carbon dioxide from air, Littau has not been shown to teach, or suggest, that water and carbon dioxide are together separated from an input fluid to reduce the concentrations of both in a first output stream and output a second fluid having both carbon dioxide and water, as claimed. Applicants' arguments are not persuasive, because water is present in air and the air-conditioning art recognized dehumidification as a problem to be solved (see for example, Background Technique section on page 3, 3rd paragraph).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-1915. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795